DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2022 has been entered.
Status of Claims
Amendments 1, 4 – 6 and 9 – 13 have been entered.
Claims 1 – 13 are currently pending.
Response to Remarks
The Examiner accepts the changes made to the Drawings.
In view of Applicant’s amendments and remarks, the Examiner withdraws previous 112 rejections.
New 112 rejections are necessitated by amendment.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: system in claims 9 – 13.
Although the system as claimed includes a processor and mixer, the term “system” as claimed with respect to the functional language “generating a first modulated continuous wave from a generating location; transmitting the first modulated continuous wave to an object positioned at a distance from the generating location; receiving the first modulated continuous wave from the object at the generating location; generating a second modulated continuous wave from the generating location, wherein the second modulated continuous wave is generated at a first predetermined time that is different from a second predetermined time at which the first modulated continuous wave is generated; generating a third modulated continuous wave from the generating location, wherein the third modulated continuous wave is generated at a third predetermined time that is different from the first predetermined time at which the second modulated continuous wave is generated and is different from the second predetermined time at which the first modulated continuous wave is generated” is used as a generic placeholder or nonce term because neither a processor nor mixer performs these functions.  The words system is not modified by a modifier.  The functional language merely describes function but does not denote structure.  The required structure for generating waveforms is the “Triple FMCW Chirp Generator” shown in Fig. 4B and the required structure includes at least the receive antenna (“RX antenna”) also shown in Fig. 4B.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 – 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The subject matter of amended claims 1 and 9 are directed to modulated a time shifted FMCW2 with the return of FMCW1 and a time shifted FMCW 3 with the return of FMCW 1 as shown in drawing Fig. 4b which is described in the specification at Para. 23.  The specification at paragraph 5 correctly describes obtaining the beat frequency via mixing which corresponds to the difference between the received/return signal, e.g. FMCW1 return, and a reference signal, e.g. FMCW2 or FMCW3.  The claimed subject matter refers to two separate mixing outputs wherein one output corresponds to FMCW2 and the other output corresponds to FMCW3 thus one of ordinary skill would expect two beat frequencies.  
However, the claimed subject matter only includes a beat signal from FMCW2 but not from FMCW3 to determine range.  As such, the limitation “subjecting the beat signal to a Fourier transformation to produce a first signal and second signal to determine range of the object from the generating location” does not appear to be supported by the specification because the beat signal is determined from only the mixing of FMCW1 return with FMCW2 (first signal) and does not consider the second beat frequency corresponding to mixing FMCW1 return with FMCW3 (second signal).  Although the specification’s description concerning Fig. 4B is brief, one of ordinary skill when looking at Fig. 4b and the specification as a whole would understand that the interleaved frequency would have to have as inputs both beat frequencies in order to determine range at double the resolution.  See Spec. Para. 23.    
In other words, it appears as though Applicant is claiming a first and second signal based on the mixing of FMCW1 return with FMCW2 when in fact the written description (specification) only provides support for a first signal based on the mixing of FMCW1 return with FMCW2 and a second signal based on the mixing of FMCW1 return with FMCW3. 
Dependent claims 2 – 8 and 10 – 13 are rejected due to dependency on rejected base claims 1 and 9. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The subject matter of claim 9 is directed to a system comprising of processors and mixers wherein the processor is configured to cause the system to perform certain claimed features/limitations.  Some features such as “calculating a difference between a first frequency of the first modulated continuous wave and a second frequency of the second modulated continuous wave to define a frequency beat” are presumably done by a processor.  Other features such as “generating a first modulated continuous wave from the generating location” is presumably done by a component other than the named processors and named mixers.  As such, it is not entirely clear form the face of the claims as to what features are performed by the processor as opposed some other unnamed electronic component of the system without making a guess or speculating.  
In fact, the claims as currently written suggests that all the claimed limitations are done by the system including the mixer and not the processors – the processors being only claimed to instruct the system – which contradicts the reasonable presumption that the features concerning computation such as the “calculating …” feature already mentioned is done by a processor and not some other component shown in any of the drawings.  
Moreover, the subject matter of claim 9 is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The claims do not provide for any structural relationships among the system, processors and mixers.  
As such, the metes and bound of the claims cannot be fully ascertained thus the claim is rejected for being indefinite.  Dependent claims 10 – 13 are also rejected due to dependency on a rejected base claim.  
Examiner’s Comments
The Examiner would like to suggest an amendment for claim 1 and a new claim to replace claim 9.   
(Currently Amended) A method, comprising: 
	generating a first modulated continuous wave from a generating location; 
	transmitting the first modulated continuous wave to an object positioned at a distance from the generating location; 
	receiving the first modulated continuous wave from the object at the generating location; 
	generating a second modulated continuous wave from the generating location, wherein the second modulated continuous wave is generated at a first predetermined time that is different from a second predetermined time at which the first modulated continuous wave is generated; 
	generating a third modulated continuous wave from the generating location, wherein the third modulated continuous wave is generated at a third predetermined time that is different from the first predetermined time at which the second modulated continuous wave is generated and is different from the second predetermined time at which the first modulated continuous wave is generated; 
	receiving, at a first mixer, a first portion of the received first modulated continuous wave wherein the first portion of the received first modulated continuous wave is mixed with the second modulated continuous wave to generate a first output; 5Serial No. 16/562,564 Reply to Office Action of May 16, 2022, and Advisory Action of July 29, 2022 
	receiving, at a second mixer, a second portion of the received first modulated continuous wave wherein the second portion of the received first modulated continuous wave is mixed with the third modulated continuous wave to generate a second output; 
	
	
	processing the first output of the first mixer and the second output of the second mixer to mimic a spatial shift;  
	
	
	performing a Fourier transformation on the first output to produce a first signal;
	performing a Fourier transformation on the second output to produce a second signal;	
	interleaving the first signal and the second signal and processing the interleaved signal to determine a range of the object from the generating location based on the spatial shift; and
	outputting the determined range of the object from the generating location.  

Proposed New System Claim to replace claim 9
(New) A system, comprising: 
	a chirp generator to generate a first modulated continuous wave, a second modulated continuous wave, wherein the second modulated continuous wave is generated at a first predetermined time that is different from a second predetermined time at which the first modulated continuous wave is generated and generating a third modulated continuous wave, wherein the third modulated continuous wave is generated at a third predetermined time that is different from the first predetermined time at which the second modulated continuous wave is generated and is different from the second predetermined time at which the first modulated continuous wave is generated; 
	a transmit antenna to transmit the first modulated continuous wave to an object positioned at a distance from the generating location; 
	a receive antenna to receive the first modulated continuous wave from the object at the generating location; 
	a first mixer to mix a first portion of the received first modulated continuous wave with the second modulated continuous wave to generate a first output; 5Serial No. 16/562,564 Reply to Office Action of May 16, 2022, and Advisory Action of July 29, 2022 
	a second mixer to mix a second portion of the received first modulated continuous wave with the third modulated continuous wave to generate a second output; 
	a computer system having one or more memories having computer readable code;
	one or more processors, wherein the one or more processors, in response to retrieving and executing the computer readable code, perform the following:
 		process the first output of the first mixer and the second output of the second mixer to mimic a spatial shift; 
		perform a Fourier transformation on the first output to produce a first signal;
		perform a Fourier transformation on the second output to produce a second signal;	
		interleave the first signal and the second signal and process the interleaved signal to determine a range of the object from the generating location based on the spatial shift; and
		outputting the determined range of the object from the generating location.  
Possible Allowable Subject Matter
The closest prior art is Greenberg (US 2015/0378010) teaches a circuit wherein a delayed test signal                     
                        
                            
                                V
                            
                            
                                R
                                S
                                i
                            
                        
                    
                 is mixed with the non-delayed original generated signal                     
                        
                            
                                V
                            
                            
                                F
                                S
                                I
                            
                        
                    
                .  However, Greenberg fails to teach all of the limitations of claims 1 and 9 because Greenberg only teaches one delayed test signal instead of two delayed test signals and thus could not teach having two test signals each having own unique delay from the original signal.  See Greenberg Fig. 5.  
Stove (US 2011/0037642) similarly fails to teach all of the features of claims 1 and 9.  Moreover, the delayed signal of Stove’s Fig. 1a is done via a delay line and not the signal generator.  
Walter (US 2009/0315761) teaches multiple delayed signals as shown in Fig. 1.  However, these delayed signals are transmitted and received whereas in the claimed invention it is the original signal that is transmitted and received.  

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648